Case 1:18-CV-08250-.]SR Document 27-1 Filed 10/26/18 Page 1 of 3

Exhibit 1

Case 1:18-CV-08250-.]SR Document 27-1 Filed 10/26/18 Page 2 of 3

Matthew Gruchevsky, CPA

101 Washington Boulevard #1107
Stamford, CT 06902
Email: mgrucl\evsky@pauknerassociates.com
Mobile: 215.208.1262

PROF|LE

 

Accomplished certified public accountant (“CPA") with over ten years of professional experience, with documented technical proficiency in
all aspects of tax and accountancy and a developed specialization |n cryptocurrency. Provides comprehensive tax preparation and analysis.
including proactive tax planning and compliance services for a wide range ofclients including individuals. entities, and trusts. Extensive
experience evaluating and improving linancial accuracy for both flow-through and tax-exempt entities. Acutely attuned to the intricacies
involved in accounting and tax compliance for digital assets.

PROFESSIONAL EXPER[ENCE

Ric|\ard Paukner & Assoclates, l.l.C, Greenwich, CI'
Partner january 2018 - Current
Associote lanuary 2013 - December 2017

0 Work with clients on the development and continuing maintenance of detailed digital asset (i.e., virtual currency aka
cryptocurrency) investment tracking, disclosure. and regulatory reporting

¢ Experienced in FinCEN Form 114 [Foreign Bank Account Report] preparation and compliance from 2012 with respect to digital
assets in an effort to maximize transparency, absent industry specific guidance

¢ Served as advisor to client, client's external counsel and liaised with professiona|s/ regulators from the New York State Department
of Financial Services in the formation of a New York State Limited Liability Trust Company, a non-depository trust company,
operating a digital asset exchange
Liaise with clienE external auditors and assist in the preparation ofiinancial statements and related footnotes
Ana|ogize existing tax law, internal Revenue Code. Treasury Regulations. iRS Revenue Rulings, case |aw, and limited |RS guidance
on virtual currency, to digital asset transactions

» Prepare partnersiiip. s-corporation. trust, and individual tax returns

¢ 'I`ax preparation and advisory services for tax exempt entities including §§501[c][3) and 501(c][7] organizations charitable

remainder trustsr non-operating private foundation

Research multi-state tax nexus issues and prepare multi-state tax returns

Provide personalized compliance and consulting services

Manage tax compliance and planning work for complex accounts

Budgeting and stalling various projects |'or entities. trusts, and individuals

Focus on small business enterprises and their high-net-worth owners and related trusts

industries served include digital asset exchange, software, technology. financial servicesl insurance, venture capital. real estate.

farming

Liaise with attorneys on client estate planning needs

Provide compilation reports as needed by clients

0 Invest in continuing education on relevant coursework and technical tax issues

DFG Management, lnc., Tampa, FL
'I-`ox-Accountonr, Ma__'|.r 2009 ~ December 2012
Stof]`Accoii:itont lanuary 2008 - May 2009

0 Served single-family office management company and related entities for higli-net-worth fami|y, as well as individual family
members and related trusts, primarily operating in oil 81 gas industry, real estate investment hedge fund & private equity
investment under supervision of in-house CPA

0 Prepared individua|. flduciary. partnership, and s-corporation federal tax returns across complex organizational structure

o Maintained partner capital accounrs. prepared investment & partner basis schedules

Case 1:18-CV-08250-.]SR Document 27-1 Filed 10/26/18 Page 3 of 3

Matthew Gruchevsky, CPA

l Researched tax practice and tax implications of business transactions, Treas. Regs. under |RC §704, involuntary conversions.
Canad|an Resource Trusts and other Canadian tax matters for disregarded Nova Scotla Unlimited Liabllity Company

o Liaised with Canadian Chartered Accountant to facilitate completion ofCanadian corporate tax returns

Particlpated ln discussions on family office tax planning strategies, & goals

Acted as liaison for outside professional services related to partnerships under management

Formuiated reports for investors, partners and family members

Tracked investor and entity investment returns

o Prepared consolidated linancial statements

EDUCAT|ON & PROFESS|ONAL DEVELOPMENT

 

Certil`ied Public Accountant: Licensed in I-'lorida, 2012 to present; Licensed in Connecticut. 2016 to present

Masters of Sclence In Accounting - August 2010
'l`l\e University o|"l`arlipa
GPA: 3.89

Bachelor of Sclence in Accountlng - May 2009

Mlnor: Spanisll

The University ofTampa

¢ Financed undergraduate education

~ Malntalned 3.75 GPA while working an average of 20 hours per week

HONORS AND AWARDS

 

Scholarsllips
The University of Tampa Fresidential Scho|arsiiip
E|igii)ie for Graduate Assistantship

Awards

Magna cum |aude graduate
Honors Program Distinctlon
Dean's List

Honor Societies

Beta Gamma Sigmo - lnternational honor society serving business programs accredited by AACSB lnternational: lnductee, Spring 2008
Beto Alpha Psi - Accounting Honor Society: P|edge, Spring and Fall 2007: Member, Fall 2007; Mentor

Srgmo Deitn Pi - Spanish Honor Society: lnductee, Spring 2008

STRENGTHS

0 Eflicient. rapid |earner, adept listener

0 Tecllnologlcally proficient and adaptable with strong computer skills, exposure to U|traTax. ProSystems fx Tax, intuit Quicken,
QuickBooks, Microsoft Word, PowerPoint, Exce|, Access. and T~Value

o Commltted to meeting deadlines. reliable. dependable. composed under pressure

0 Servlce-oriented. 2009 lRS Voiunteer income Tax Assistance Certification at Basic, intermediate and Advanced levels

